MEMORANDUM **
Charles August Schlund, III, appeals pro se the district court’s judgment dismissing for failure to state a claim, his action pursuant to the Freedom of Information Act (“FOIA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
*135The district court properly dismissed Schlund’s action without prejudice because Schlund failed to mail his FOIA request to the correct address for the Bureau of Alcohol, Tobacco and Firearms. See 31 C.F.R. Pt. 1., Subpt. A, App. E; Moore v. United Kingdom, 384 F.3d 1079, 1089 (9th Cir. 2004) (noting FOIA claims arise only out of an agency’s denial of a properly filed FOIA request).
Schlund’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.